Citation Nr: 1631688	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  08-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for first degree atrioventricular block with pacemaker, to include consideration of a temporary 100 percent rating for a heart valve replacement.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which addressed the Veteran's June 2005 claim for an increased rating for his heart disability.  In such decision, the RO granted a temporary total evaluation based on surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30 as a result of the placement of a pacemaker, effective March 31, 2004, and continued a 30 percent rating, effective June 1, 2004.  Thereafter, the Veteran appealed with respect to the propriety of the assigned rating.

During the course of the appeal, in a January 2011 rating decision, the RO granted a temporary total evaluation based on surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30 as a result of the reimplantation of a new pacemaker, effective September 17, 2008, pursuant to 38 C.F.R. § 4.30, and continued a 30 percent rating, effective December 1, 2008.

In May 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012.  Transcripts of both hearings have been associated with the record.

In June 2012, the Board remanded the case for further development.  In the Introduction of that decision, the Board determined that the issue of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and assumed jurisdiction over it.  The matter now returns for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to the Board's June 2012 remand, the Veteran was most recently afforded a VA examination so as to determine the nature and severity of his heart disability on April 16, 2015.  Subsequently, a May 2015 letter from the Veteran's attorney indicated that the Veteran entered the VA Medical Center in Birmingham, Alabama, via the emergency room on or about April 30, 2015, and underwent surgery to have his pacemaker replaced.  He reported that the Veteran was hospitalized from such date, a Thursday, to the following Sunday, which is approximately 11 days.  Furthermore, in April 2016, the Veteran again reported that his pacemaker had been replaced, and identified ongoing treatment at the Birmingham VA facility.  Consequently, in light of the Veteran's reported surgery since the April 2015 VA examination, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination so as to determine the current nature and severity of his heart disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, all relevant treatment records should be obtained, to include those from the Birmingham VA facility dated from June 2012 to the present, to specifically include those pertaining to his hospitalization from April 2015 to May 2015 for the reimplantation of his a pacemaker, for consideration in the Veteran's appeal.

Finally, the Board notes that the Veteran's claim for a TDIU is inextricably intertwined with his claim for an increased rating for his heart disability.  Therefore, consideration of his TDIU claim is deferred pending the outcome of his increased rating claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his heart disability.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Birmingham VA facility dated from June 2012 to the present, to specifically include those pertaining to his hospitalization from April 2015 to May 2015 for the reimplantation of his a pacemaker, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his service-connected atrioventricular block.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should address the nature and severity of all manifestations of the Veteran's heart disability.  The examiner should make specific findings as to (1) whether the Veteran has chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year; (2) the Veteran's workload in metabolic equivalents (METs), and whether it results in dyspnea, fatigue, angina, dizziness, and/or syncope; and (3) whether the Veteran has left ventricular dysfunction, and, if so, the percentage of ejection fraction.

The examiner should also describe the functional impairment the Veteran's heart disability has on his daily life, to include any potential employment. 

The examiner must provide a complete rationale for all opinions expressed.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


